Title: From George Washington to Major General Adam Stephen, 12 May 1777
From: Washington, George
To: Stephen, Adam



Dear Sir
Morris Town 12th May 1777.

Your account of the attempt upon the Enemy at Piscataway is favourable, but I am sorry to add, widely different from those I have had from others, (officers of distinction) who were of the party. I cannot by them learn, that there is the least certainty of the Enemy’s leaving half the slain upon the Field, you speak of in your letter of this date; that instead of an orderly retreat, it was (with the greatest part of the detachment) a disorderly route, and, that the disadvantage was on our side, not the Enemy’s, who had notice of your coming and was prepared for it, as I expected. I am &ca

G. Washington

